                                                  THE HONORABLE MARY JO HESTON
 1                                                CHAPTER 13
                                                  HEARING DATE: October 22, 2020
 2
                                                  HEARING TIME: 1:00 P.M.
 3                                                LOCATION: Vancouver, Washington

 4

 5

 6

 7

 8

 9

10                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12     In re:                                     Case No.: 19-42343-MJH
13     JOHN MACNAUGHT LARSON,                   TRUSTEE’S NON-OPPOSITION RESPONSE
                                                TO DEBTOR'S MOTION FOR VOLUNTARY
14
                                                DISMISSAL OF CHAPTEER 13 OR MOTION
15                                      Debtor. TO APPOINT REALTOR AND APPROVE
                                                SALE IN THE ALTERNATIVE
16
            COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and responds to
17

18
     Debtor's Motion for Voluntary Dismissal of Chapter 13 or Motion to Appoint Realtor and

19   Approve Sale in the Alternative (“Motion”)(ECF No. 18), as follows:

20                                          BACKGROUND

21          Debtor filed this Chapter 13 case on July 18, 2019. The applicable commitment period is

22   sixty months. The case is currently in the fifteenth month. The bar date for filing non-
23
     governmental claims was September 26, 2019. Filed unsecured claims total $30,469.16. The
24
     Trustee estimates that under the proposed plan general unsecured creditors will receive
25
     approximately $44,119.00.
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S RESPONSE - 1                                                      2122 Commerce Street
                                                                                   Tacoma, WA 98402
                                                                                        (253) 572-6600
                                               RESPONSE
 1
            Trustee originally declined to sign off on Debtor’s Motion on an ex parte basis because
 2

 3   Debtor’s plan payments were current and Debtor’s pre-petition mortgage arrears had not been

 4   cured. He was also not advised until the filing of the present Motion of Debtor’s intention to

 5   sell his residence to resolve the mortgage arrears. Trustee has a policy of not signing off on

 6   voluntary dismissals for performing cases; however, in light of the current Motion and Debtor’s
 7   declaration he does not oppose the relief requested. This response is being filed solely to advise
 8
     the Court why the matter was set for hearing.
 9
            WHEREFORE, Trustee requests that the Motion be granted.
10

11          DATED this 14th day of October, 2020.

12

13                                                    /s/ Mathew S. LaCroix
                                                      Mathew S. LaCroix, WSBA# 41847 for
14
                                                      Michael G. Malaier, Chapter 13 Trustee
15

16

17

18

19

20

21

22

23

24

25


                                                                                     Michael G. Malaier
                                                                             Chapter 13 Standing Trustee
     TRUSTEE’S RESPONSE - 2                                                       2122 Commerce Street
                                                                                    Tacoma, WA 98402
                                                                                         (253) 572-6600
                                     CERTIFICATE OF MAILING
 1
            I declare under penalty of perjury under the laws of the United States as follows: I
 2
     mailed via regular mail a true and correct copy of the Trustee’s Response to the following:
 3
            John MacNaught Larson
 4          43 Alpha Drive
            Longview, WA 98632
 5
            The following parties received notice via ECF:
 6
            Ellen Brown
 7          Lesley D. Bohleber
            US Trustee
 8

 9
            Executed at Tacoma, Washington on the 14th day of October, 2020.

10

11                                                       /s/Tracy Maher
                                                         Tracy Maher
12                                                       Office Manager

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     TRUSTEE’S RESPONSE - 3                                                     2122 Commerce Street
                                                                                  Tacoma, WA 98402
                                                                                       (253) 572-6600
